United States Court of Appeals
                        For the First Circuit


No. 01-2693

                            KENNETH CONLEY,

                         Petitioner, Appellee,

                                  v.

                       UNITED STATES OF AMERICA,

                        Respondent, Appellant.




                                ERRATA


     The opinion of this court issued July 15, 2002, should be
amended as follows:
     In the Dissent:

     On page 14, second full paragraph, line 2, replace "Brady,"
with "Brady;".

     On page 16, footnote 3, line 6, replace "(1st Cir. 1991),"
with "(1st Cir.),".

    On page 18, line 4, replace "decisions" with "decision".

     On page 18, second full           paragraph,   line   1,   replace
"principal," with "principle,".